Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 1-3 and 5-20 are allowable. The restriction requirement of inventions I (i.e., claims 1-12) and II (i.e., claims 1, 10 and 13-20), as set forth in the Office action mailed on 5/7/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of invention II (i.e., claims 1, 10 and 13-20) is withdrawn.  Claims 13-20 in non-elected invention II are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gerald Hespos (Reg. No. 30,066) on 12/29/21.
IN THE CLAIMS OF THE AMENDMENT DATED 12/7/21:
In claim 6, line 15 before “start”, “a” has been replaced with -- the --.
In claim 6, line 15 before “end”, “an” has been replaced with -- the --.
In claim 10, line 24 before “alignment”, “the” has been replaced with -- an --.












Allowable Subject Matter
4.	Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 of the 12/7/21 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a tray controller that moves a second tray down from a first height position if a first sheet is longer in an ejection direction than a given length, and the second tray is stayed at the first height position if the first sheet is not longer in the ejection direction than the given length.
Independent claim 6 of the 12/7/21 amendment, and as modified by the attached examiner’s amendment, is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a tray controller that uses a detection signal to calculate a length of a first sheet in an ejection direction and compares the calculated length with a given threshold, the tray controller moves a second tray downwardly from a first height position when the calculated length exceeds the given threshold, and the second tray is stayed at the first height position when the calculated length is not greater than the given threshold.
Independent claim 8 of the 12/7/21 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a tray driver that moves a second tray upwardly by a given distance when a first tray holds a second sheet which is the last sheet ejected from a first ejector in a sheet stack.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653